DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10, 12 recites “with one end of each cord” it is unclear what is the relationship between the cord in clam 1 and claim 10, is there another cord?
	Claim 11 is dependent of claim 10, and is likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akeley at al. (5469583—hereafter, Akeley).

Regarding claim 1, Akeley discloses a securing device (fig.5 shows chin strap having a left and right portions of elements 18 and 20 connected by fastener 32) comprising: a first portion (left portion of elements 18 and 20) having a strap (18, 20), a first end with a securing button (10), and a connecting element (a portion which connecting to fastener 32), and a second portion (right portion of elements 18, 20) having a strap (18, 20), a first end with a securing button (notes 10 disposed opposite of element 10), and a connecting receptacle (a portion which connecting to fastener 32) configured to interact with the connecting element on the first portion to connect the strap of the first portion with the strap of the second portion (fig.5), wherein the securing buttons on the first and second portions each comprises a top plate (14) connected to a bottom plate (12, fig.4A) via a connecting leg (128) having a cross section with at least one acute angle (see the structure of element 228), wherein the bottom plate has slits (120) extending from an outer edge of the bottom plate to the connecting leg on both sides of the at least one acute angle, such that a cord (18, 20) is securable to the securing button by inserting the cord into one of the slits; but does not explicitly disclose wrapping the cord around the acute angle of the connecting leg and exiting from the other of the slits. However, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to configured to connecting the cord as the claimed invention. such modification would be considered a mere design choice involves routine skill in the art of connection of one known to cord/lace to the fasteners.
Regarding claims 5-6, Akeley discloses the securing device according to claim 1, wherein the first ends of the first portion and the second portion comprise a hinge connected to two rotatable arms (fig.5 shows element 10 connecting to two arms 18, 20), each rotatable arm having a free end with one said securing button disposed thereon (fig.5 shows each of elements 18, 20 is configured to connect element 10); wherein hinge is configured so that the arms stay in a set position when not exposed to a force (fig.5).

Regarding claim 7, Akeley discloses the securing device according to claim 1, wherein the acute angle faces a rear side of the securing button, and wherein the top plate and bottom plate are directly connected to each other at a front side of the securing button (fig.4A shows the slit and the structure of the acute angles as shown in fig.4B facing the rear side of the fig.4B).
Regarding claims 8-9, Akeley discloses the securing device according to claim 1, wherein the slits are V-shaped (fig.3 shows a V-shape); wherein the securing buttons are integrally formed with each of the straps (fig.5).

Claims 2-3, are rejected under 35 U.S.C. 103 as being unpatentable over Akeley at al. (5469583—hereafter, Akeley) in view of Lilental et al. (2007/0245467—hereinafter, Lilental).

Regarding claim 2, Akeley discloses the securing device according to claim 1, wherein the connecting element (32); but does not comprises at least one protrusion and the connecting receptacle comprises at least one aperture configured to secure the protrusion therein.  However, Lilental teaches another fastener (fig.1, par [0047]) shows an adjustment mechanism 22 consisting of ratcheting member 24 retained in slide 26 which adjustably secures ends of separate parts of posterior portion 20 together an adjustable manner.  Furthermore, the adjustment mechanism 22 is well known in the art of headwear and face covering.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the ratchet fastener and/or as claimed for the fastener of Akeley as taught by Lilental, such modification would be considered a mere of substitution of known fastener for another fastener involves routine skill in the art.
Regarding claim 3, Akeley disclose the fastener 32, but does not explicitly disclose wherein the connecting element comprises a ratchet system on the strap of the first portion, the ratchet system consisting of a plurality of teeth along a length of the strap, and wherein the connecting receptacle comprises a ratchet securing device configured for engaging the teeth of the ratchet system. However, Lilental teaches another fastener (fig.1, par [0047]) shows an adjustment mechanism 22 consisting of ratcheting member 24 retained in slide 26 which adjustably secures ends of separate parts of posterior portion 20 together an adjustable manner.  Furthermore, the adjustment mechanism 22 is well known in the art of headwear and face covering.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the ratchet fastener and/or as claimed for the fastener of Akeley as taught by Lilental, such modification would be considered a mere of substitution of known fastener for another fastener involves routine skill in the art.

Allowable Subject Matter
Claims 4, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732